EXHIBIT 10.1



Stan Pachura
January 19, 2015




Dear Stan:


This letter (“Agreement”) sets forth our recent conversations regarding the
expiration of the Letter Agreement you signed on April 26, 2012 (“Prior
Agreement”).


As explained, due to certain organizational changes, NMI Holdings, Inc. (“NMI)
will not be renewing your Prior Agreement when it expires on April 24, 2015.
Although NMI has no policy requiring payment of any severance benefits, and is
not otherwise legally required to do so, we agree to the following terms of
separation in order to ease your transition from NMI:


1.
Modification and Extension of Letter Agreement: Under the terms of your Prior
Agreement, your employment with NMI will terminate on April 24, 2015
(“Separation Date”). In consideration of NMI’s agreement to extend the
termination date of your Prior Agreement to June 30, 2015, you agree to the
following modifications on your Prior Agreement (other than the period of
employment, all other terms of your Prior Agreement will be amended and
superseded in their entirely by the terms of this Agreement):



a.
You resign your officer position with NMI, as well as all other positions that
you may hold as an officer and/or director of any of NMI’s subsidiaries,
effective upon the execution of this Agreement. After resignation, you will be
employed by NMI solely as a non-executive employee. You will promptly execute
such documents and take such actions as may be necessary or reasonably requested
by NMI to effectuate or memorialize the resignation of such positions.

b.
Your title will be changed from “Executive Vice President, Chief Information
Officer” to “Advisor,” effective immediately upon the execution of this
Agreement.

c.
You will not be eligible for any equity award grant based on your employment
from January 1, 2015 through June 30, 2015. Any equity awards granted prior to
December 31, 2014 shall vest in accordance with the vesting schedule set forth
in the existing award agreements.

d.
You will not be entitled to any bonus, nor shall any bonus accrue, based on your
employment from January 1, 2015 through June 30, 2015. Any bonus for performance
in 2014, awarded at the sole determination and discretion of the Compensation
Committee, shall be payable in the first quarter of 2015.

e.
You will be entitled to continue to receive a base salary at a rate equal to
your current base salary rate of $350,000, payable in accordance with NMI’s
regular payroll practices.

f.
During the term of this Agreement, NMI recognizes your interest in pursuing
outside consulting assignments. NMI agrees that such pursuit and possible future
engagement of you in such an assignment is permitted under the terms of this
Agreement upon the prior written consent of NMI, which consent shall not be
unreasonably withheld. Any request for such consent shall include information
reasonably requested by NMI to ascertain any possible conflicts with the
business, operations or prospects of NMI.



2.
Separation and Transition Period. Although NMI has no policy requiring payment
of any separation benefits, in consideration of the promises made by you herein,
NMI agrees to the following:



a.
NMI will retain you as an employee with the title of Advisor for the period
beginning April 25, 2015 and ending on June 30, 2015 (“Extension” Period”).

b.
Your group medical insurance, together with your ability to participate in all
of NMI’s other health and welfare plans and NMI’s 401(k) plan will continue
until June 30, 2015, after which time you will be eligible to continue the
health insurance plan in which you are currently enrolled (medical, dental and
vision) through COBRA. If you elect COBRA continuation of such insurance, NMI
will reimburse you for the insurance plan premium for one month, or through July
31, 2015.

c.
If you agree to sign a “Bring-Down Release” in the form attached as Exhibit A to
this Agreement, once that Release is effective (“Bring-Down Release Effective
Date”) NMI will provide you a Separation Payment (“Separation Payment”) in an
amount equivalent to one month’s pay, i.e., $29,166.67, subject to standard
payroll deductions and withholdings, in exchange for your agreement to sign and
adhere to the terms of this Agreement.


1

--------------------------------------------------------------------------------

EXHIBIT 10.1

d.
Other than the Separation Payment, the consideration provided by NMI in this
Agreement is not dependent upon the signing of the Bring Down Release. You
retain the right to sign or not sign the Bring Down Release until July 22, 2015.

e.
You agree to use the Extension Period to exhaust all of your accrued paid time
off and any additional paid time off that you accrue from January 1, 2015
through June 30, 2015. You are not expected to perform services on days when you
are utilizing paid time off.



If you do not agree to accept the terms offered in this Agreement, your Prior
Agreement will not be modified and the current terms of that Agreement will
remain in effect until the Agreement will terminate on April 24, 2014. In
addition, you understand that if you do not agree to accept the terms offered in
this letter, you will not receive any Separation Payment, and NMI will not
retain you as an employee after the expiration of your Prior Agreement on April
24, 2015.
3.
Timing of Separation Payments. Provided you have signed and do not revoke this
Agreement, you will receive the Separation Payment within ten (10) business days
following the Effective Date of the Bring-Down Release Agreement addressed in
Paragraph 2c above.



4.Responsibility for Tax Obligations. Except as to the employer’s share of
applicable payroll taxes, if any, and any withholdings, legally required, made
by NMI pursuant to any of the payments in Paragraph 2, you understand and agree
that you are solely responsible for all tax obligations, including all reporting
and payment obligations, that may arise as a consequence of this Agreement and
payment of the Separation Payments. You agree to indemnify and hold harmless NMI
and any person or entity affiliated with NMI from any tax liability or penalties
that may arise from this payment as a result of your failure to fulfill your tax
obligations. You further acknowledge that neither NMI nor any of its
representatives or attorneys, has made any promise, representation or warranty,
express or implied, regarding the tax consequences of any consideration paid to
you pursuant to this Agreement. You further acknowledge that NMI has no
obligation to indemnify or defend you in any tax proceedings or from any tax
consequences that could result from payments made in accordance with this
Agreement.


5.Expectations during Extension Period. You agree to be reasonably available by
telephone and email to respond to inquiries related to the transition of your
duties as NMI may from time to time require. You will not be expected to come
into NMI during the term of this Agreement. You agree that you will not receive
additional compensation for your services beyond that identified in this
Agreement.


6.Other Compensation or Benefits. You acknowledge that, except as expressly
provided in this Agreement, you will not receive any additional compensation,
severance or benefits from NMI after June 30, 2015.


7.Unemployment Benefits. NMI agrees not to contest your eligibility for
unemployment benefits that you may choose to file. While it is NMI’s intent that
you be eligible for unemployment benefits, the parties acknowledge that the
ultimate determination is made by the EDD.


8.Confidentiality. The provisions of this Agreement will be held in strictest
confidence by you and will not be publicized or disclosed in any manner
whatsoever; provided, however, that: (a) you may disclose this Agreement to your
immediate family; (b) you may disclose this Agreement in confidence to your
attorneys, accountants, auditors, tax preparers, and financial advisors; and
(c) you may disclose this Agreement insofar as such disclosure may be necessary
to enforce its terms or as otherwise required by law. In particular, and without
limitation, you agree not to disclose the terms of this Agreement to any current
or former NMI employee. You acknowledge that the Federal Securities Laws may
require NMI to file this Agreement as a Form 8-K Securities and Exchange
Commission filing.


9.Complete General Release. In consideration of the promises set forth in this
Agreement, you, on behalf of yourself, your heirs, representatives, successors,
and assigns, hereby completely release and forever discharge NMI, its
affiliates, shareholders, directors, officers, agents, employees and
representatives, and each of their heirs, representatives, successors and
assigns (collectively “Releasees”), from all Released Claims (as defined in
paragraph 10 below), rights, demands, actions, obligations, causes of action of
any and every kind, nature and character, known or unknown, that you may now
have, or ever had, against Releasees including, without limitation, any and all
claims for compensation, damages, restitution, penalties, declaratory relief,
injunctive relief or attorneys’ fees.


10.Pending or Future Claims. You understand and agree that you shall not pursue
any claim, compliance review, action, or proceeding, or participate in same,
whether individually or as a member of a class, against NMI or any Releasee
based on any actual or alleged violation of any federal, state, or local law or
regulation, including but not limited to the

2

--------------------------------------------------------------------------------

EXHIBIT 10.1

California Fair Employment and Housing Act, the California Labor Code, the Civil
Rights Act of 1964, the Age Discrimination in Employment Act of 1967, the
Rehabilitation Act of 1973, the Americans with Disabilities Act, Section 1981 or
Title 42 of the United States Code, the Employee Retirement Income Security Act
of 1974, breach of contract (express or implied), or any other legal theory
pertaining in any manner whatsoever to your former employment relationship with
NMI (including but not limited to the termination thereof), or any other act,
incident, or failure to act prior to your signing of this Release (collectively
the “Released Claims”). You understand that “Released Claims” do not include
your right to:


a.
enforce this Agreement and to receive the benefits and payments described in
this Agreement;

b.
any accrued or vested benefits you may have under any of NMI’s retirement plans;

c.
any claims that you may not release as a matter of law, including but not
limited to claims for indemnity under California Labor Code section 2802;

d.
challenge the validity of this Agreement; and

e.
file a charge with or participate in any investigation or proceeding conducted
by the     U.S. Equal Employment Opportunity Commission (“EEOC”) or similar
government agency. Even though you may file a charge or participate in an
investigation or proceeding conducted by the EEOC or similar government agency,
by signing this Agreement you are giving up the right to receive any award,
damages, or settlement from any charge, investigation, or proceeding.



11.
General Release of Unknown Claims.    It is understood and agreed by you that
this is a full and final release applying not only to all claims as defined
above that are presently known, anticipated or disclosed to you, but also to all
claims as defined above that are presently unknown, unanticipated, and
undisclosed to you. You hereby waive any and all rights or benefits that you may
now have or may have in the future under the terms of California Civil Code
Section 1542, which provides:



“A general release does not extend to claims which the creditor does not know or
suspect to exist in his or her favor at the time of executing the release, which
if known by him or her must have materially affected his or her settlement with
the debtor.”
12.
No Admission of Liability. The furnishing of consideration pursuant to and the
execution of this Release shall not be deemed or construed at any time or for
any purpose as an admission of liability by NMI.



13.
Confidential Information. You understand and agree that in the course of your
employment with the NMI, you acquired confidential information, including but
not limited to, information concerning NMI’s board meetings, operations,
finances, business plans and strategies, budgets and unpublished financial
information, prices and costs, and the skills and value to NMI of other
employees, all of which information you understand and agrees could be damaging
to NMI if disclosed or made available to any other person or entity
(collectively “Confidential Information”). Confidential Information does not
include any information that is or becomes generally known to the public or
industry, other than because you or any other current or former employee fails
to keep such information secret and confidential. You understand and agree that
such information was divulged to you in confidence as an employee of NMI and you
understand and agree that you shall keep such information secret and
confidential. You further understand and agree that, at all times, you will not
disclose or communicate any Confidential Information to any other person or in
any way make such information available to others, or make use of such
information on your own behalf, or on behalf of any other person or entity,
unless necessary to comply with a subpoena or other legal process. However, you
agree to promptly notify NMI’s General Counsel via telephone and email as soon
as you learn that you may be asked to divulge any Confidential Information in
any legal proceeding so that NMI may take steps, if necessary, to protect NMI’s
interests concerning the Confidential Information.



14.
Non-Disparagement. You agree that you will not criticize, denigrate, or
otherwise disparage NMI, or any other Released Party, or any of their products,
processes, policies, practices, standards of business conduct, or areas of
research; or counsel or assist any attorneys or their clients in the
presentation or prosecution of any disputes, differences, grievances, claims,
charges, or complaints by any third party against NMI or Released Party. NMI’s
management team agrees not to criticize, denigrate or otherwise disparage you to
any third parties. Nothing in this Agreement shall restrict either party from
making statements in good faith that are required by applicable law or by order
of any court of competent jurisdiction. The parties agree that the public
announcement of the circumstances surrounding this Agreement shall be limited to
NMI’s Form 8-K Securities and Exchange Commission filing, and any related press
release.




3

--------------------------------------------------------------------------------

EXHIBIT 10.1

15.
Entire Agreement and Severability. This is the entire agreement between you and
the Releasees on the subject matter of this Agreement. This Agreement may not be
modified or canceled in any manner except by a writing signed by both you and an
authorized NMI official. You acknowledge that the Releasees have made no
representations or promises to you, other than those in this Agreement. The
covenants set forth in this Agreement shall be considered and construed as
separate and independent covenants. Should any part or provision of this
Agreement, other than Section 9 (Complete General Release), be held invalid,
void or unenforceable in any court of competent jurisdiction, such invalidity,
voidness or unenforceability shall not render invalid, void or unenforceable any
other part or provision of this Agreement. To the extent Section 9 of this
Agreement is held invalid, void or unenforceable in any court of competent
jurisdiction, such invalidity, voidness or unenforceability shall render the
entire Agreement invalid, void or unenforceable, and you shall be immediately
obligated to tender back the full Separation Payment to NMI.



16.
No Representation. Any oral or written representations made concerning this
Agreement that are not expressly set forth herein shall have no force or effect.
No modifications of this Agreement can be made except in writing signed by you
and an authorized representative of NMI.



17.
Final and Binding. You acknowledge and agree that you have been advised that
this Agreement is a final and binding legal document, that you have had
reasonable and sufficient opportunity to consult with attorneys of your own
choosing before signing this Agreement, and that in signing this Agreement you
have acted voluntarily and has not relied upon any representation made by NMI or
any of its agents, employees, or representatives regarding this Agreement’s
subject matter or its effect. Any ambiguities shall be interpreted as though
this Agreement had been jointly drafted.



18.
Return of NMI Property. You promise to return to NMI no later than June 30, 2015
all NMI property in your possession or control, including keys, files, records,
documents, software, notebooks, manuals, memoranda, lists, correspondence and
other materials, whether stored electronically, graphically or otherwise,
without retaining copies thereof in any form, and all equipment, or other form
of property which you received from NMI or gathered, compiled or prepared in the
course of your work for NMI.



19.ADEA Waiver. You understand and agree that you:


a.
Have a full twenty-one (21) days within which to consider this Agreement before
executing it, or if you have executed this Agreement within less than twenty-one
(21) days of the date of delivery to you, you acknowledge that such decision was
entirely voluntary and that you had the opportunity to consider this Agreement
for the entire twenty-one (21) day period.

b.
Are, through this Agreement, releasing NMI from any and all claims you may have
against it, including but not limited to any claims brought pursuant to the Age
Discrimination in Employment Act of 1967 (29 U.S.C. § 621, et seq.).

c.
Have carefully read and fully understand all of the provisions of this
Agreement.

d.
Knowingly and voluntarily intend to be legally bound by the same.

e.
Were advised and hereby are advised in writing to consider the terms of this
Agreement and consult with an attorney of your choice prior to executing this
Agreement.

f.
Have a full seven (7) days following the execution of this Agreement to revoke
this Agreement and have been and hereby are advised in writing that this
Agreement shall not become effective or enforceable until the revocation period
has expired.

g.
Understand that any rights or claims under the Age Discrimination in Employment
Act of 1967 (29 U.S.C. § 621, et seq.) that may arise after the date this
Agreement is executed are not waived.

 
20.
Miscellaneous. This Agreement constitutes the complete, final and exclusive
embodiment of the entire agreement between you and NMI with regard to this
subject matter. It is entered into without reliance on any promise or
representation, written or oral, other than those expressly contained herein,
and it supersedes any other such promises or representations. This Agreement may
not be modified or amended except in a writing signed by both you and a duly
authorized officer of NMI. This Agreement will bind the heirs, personal
representatives, successors and assigns of both you and NMI, and inure to the
benefit of both you and NMI, their heirs, successors and assigns. The failure to
enforce any breach of this Agreement shall not be deemed to be a waiver of any
other or subsequent breach. For purposes of construing this Agreement, any
ambiguities shall not be construed against either party as the drafter. If any
provision of this Agreement is determined to be invalid or unenforceable, in
whole or in part, this determination will not affect any other provision of this
Agreement and the provision in question will be modified by the court so as to
be rendered enforceable in a


4

--------------------------------------------------------------------------------

EXHIBIT 10.1

manner consistent with the intent of the parties insofar as possible. This
Agreement will be deemed to have been entered into and will be construed and
enforced in accordance with the laws of the State of California as applied to
contracts made and to be performed entirely within California. This agreement
may be executed in counterparts which shall be deemed to be part of one
original, and facsimile signatures shall be equivalent to original signatures.


If this Agreement is acceptable to you, please sign below and return the
original to us. We wish you the best in your future endeavors.
Sincerely,


NMI HOLDINGS, INC.


By: /s/ William Leatherberry                
William Leatherberry, General Counsel                






Agreed:


/s/ Stan Pachura                      January 19, 2015
Stan Pachura                         Date



5

--------------------------------------------------------------------------------

EXHIBIT 10.1

EXHIBIT A






BRING-DOWN RELEASE AGREEMENT


Incorporated by reference into this Bring-Down Release Agreement is the
Agreement between NMI Holdings, Inc. (“NMI”) and Stan Pachura (“Employee”),
which was executed by Employee on January 19, 2015 (“Separation Agreement”). The
Bring-Down Release Agreement will become effective ten days after you have
signed the Bring-Down Release Agreement, provided you have not revoked the
Bring-Down Release Agreement as provided in Paragraph 3, below (the “Effective
Date”).


Recitals


▪    Your employment terminated effective June 30, 2015, with the expiration of
the Extension Period of the Separation Agreement.


▪    It is a condition precedent to receiving the Separation Payment identified
in the Separation Agreement that you execute this Bring-Down Release Agreement.


In consideration of the mutual covenants contained in the Separation Agreement,
the receipt and sufficiency of which you hereby acknowledge:


1.    Release. In consideration for receiving the severance benefits described
in Paragraph 1 of the Separation Agreement, to which you understand and agree
you would not otherwise be entitled, you fully, irrevocably and unconditionally
releases NMI and its owners, officers, employees, and agents from any and all
claims of any kind, known and unknown, which you may now have or has ever had
against any of them, that arises out of or are in any way related to events,
acts, conduct, or omissions occurring prior to your signing this Bring-Down
Release Agreement (the “Released Claims”). The Released Claims include, but are
not limited to: (1) all claims arising out of or in any way related to your
employment with NMI or the termination of that employment; (2) all claims
related to your compensation or benefits from NMI, including salary, bonuses,
vacation pay, expense reimbursements, severance pay, and/or fringe benefits; (3)
all claims for breach of contract, wrongful termination, and breach of the
implied covenant of good faith and fair dealing; (4) all tort claims, including
claims for fraud, defamation, emotional distress, and discharge in violation of
public policy; and (5) all federal, state, and local statutory claims, including
claims for discrimination, harassment, retaliation, attorneys’ fees, and other
claims arising under the federal Civil Rights Act of 1964 (as amended), the
federal Americans with Disabilities Act, the federal Family and Medical Leave
Act of 1993, the federal Age Discrimination in Employment Act (as amended) (the
“ADEA”), the federal Employee Retirement Income Security Act of 1974 (as
amended), the California Fair Employment and Housing Act (as amended), and the
California Family Rights Act (as amended).


2.    Section 1542 Waiver. In giving the Release, which includes claims that may
be unknown to you presently, you acknowledge that you have read and understand
Section 1542 of the California Civil Code which reads as follows:


“A general release does not extend to claims which the creditor does not know or
suspect to exist in his or her favor at the time of executing the release, which
if known by him or her must have materially affected his or her settlement with
the debtor.”


You expressly waive and relinquish all rights and benefits under that section
and any law of any other jurisdiction of similar effect with respect to your
release of any unknown claims you may have against any of the Released Parties.


3.    ADEA Waiver. You understand and agree that you:


(a)    Had a full twenty-one (21) days within which to consider this Bring-Down
Release Agreement before executing it, or if you executed this Bring-Down
Release Agreement within less than twenty-one (21) days of the date of delivery
to him, you acknowledge that such decision was entirely voluntary and that you
had the opportunity to consider this Bring-Down Release Agreement for the entire
twenty-one (21) day period.


(b)    Is, through this Bring-Down Release Agreement, releasing NMI from any and
all claims you may have against them, including but not limited to any claims
brought pursuant to the Age Discrimination in Employment Act of 1967 (29 U.S.C.
§ 621, et seq.).

6

--------------------------------------------------------------------------------

EXHIBIT 10.1



(c)    Has carefully read and fully understand all of the provisions of this
Bring-Down Release Agreement.


(d)    Knowingly and voluntarily intends to be legally bound by the same.


(e)    Was advised and hereby is advised in writing to consider the terms of
this Bring-Down Release Agreement and consult with an attorney of your choice
prior to executing this Bring-Down Release Agreement.


(f)     Had a full seven (7) days following the execution of this Bring-Down
Release Agreement to revoke this Agreement and has been and hereby is advised in
writing that this Bring-Down Release Agreement shall not become effective or
enforceable until the revocation period has expired.


(g)    Understand that any rights or claims under the Age Discrimination in
Employment Act of 1967 (29 U.S.C. § 621, et seq.) that may arise after the date
this Bring-Down Release Agreement is executed are not waived.


4.     No Admission. You recognize and agree that NMI does not admit any
liability, wrongdoing or obligation for any Released Claim.


5.    Entire Agreement; Modifications. You acknowledge and agree that there are
no oral representations, understandings or agreements with NMI or any of its
directors, officers, representatives, parent companies, subsidiaries or
affiliates covering the same subject matter as this Bring-Down Release
Agreement; that this Bring-Down Release Agreement (together with the Separation
Agreement) supersedes any and all prior agreements concerning such subject
matter between you and NMI or any of its parent companies, affiliates or
subsidiaries; that this Bring-Down Release Agreement (together with the
Separation Agreement) is the final, complete and exclusive statement and
expression of the agreement between you and NMI; that this Bring-Down Release
Agreement cannot be varied, contradicted or supplemented by evidence of any
prior or contemporaneous oral or written agreements; and that this Bring-Down
Release Agreement may be modified only in a written document signed by you and a
duly authorized officer of NMI.


6.    Severability. If any part of this Bring-Down Release is declared or
determined by any court of competent jurisdiction to be illegal, invalid, or
unenforceable, the legality, validity, and enforceability of the remaining
parts, terms, or provisions shall not be affected and the provision in question
will be modified by the court so as to be rendered enforceable in a manner
consistent with the intent of the parties insofar as possible.


7.    Choice of Law. This Bring-Down Release will be governed by the laws of the
State of California (other than its choice-of-law provisions).


I agree to the terms of this Bring-Down Release in its entirety, and I am
knowingly and voluntarily signing the Release. I acknowledge that I have read
and understand this Bring-Down Release (and the Separation Agreement), and I
understand that I cannot pursue any of the Released Claims and rights that I
have waived in this Bring-Down Release at any time in the future.


Agreed:


NMI HOLDINGS, INC.




By:____________
                            Date




____________
Stan Pachura                        Date
                    





7